Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-19 are pending. 

Response to Arguments
Applicant's arguments, filed on 6/2/2022, with respect to the 35 USC § 112 rejections, have been fully considered and are persuasive, therefore the rejections have been withdrawn. However, upon further consideration new grounds of rejection are made.
Applicant's arguments, filed on 6/2/2022, with respect to the 35 USC § 103 rejections, have been fully considered but are moot because the new ground of rejection does not rely on any reference, as applied, in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claim 1, the claim recites “locate a number M of peak amplitudes that are greater than all other peak amplitudes within the vibration spectral data”, however, the limitations are found to be indefinite. Specifically, it is unclear how the number M of peaks amplitudes are determined/located [ie, are they are greater than a threshold?]. Applicant’s published specification (paragraph [0056]) recites similar language, failing to clarify the limitation. The claim has been interpreted as can best be understood. For examination purposes the limitations are being interpreted as: locate a number M of peak amplitudes that are greater than any specified amplitude within the vibration spectral data. Claim 11 recites similar language and is rejected in the same manner.
Dependent claims inherit the attributes of the claims from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hedeen et al (PGPub US 2002/0139191, hereafter “Hedeen”) in view of Lefler (PGPub US 2011/0290024, hereafter “Lefler”) and Bechhoefer (PGPub US 2003/0065482, hereafter “Bechhoefer”). 
Regarding claims 1 and 11, Hedeen discloses a vibration measurement and analysis system for identifying one or more faulty bearings in a machine based on spectral vibration data (Hedeen – p [0002] & p [0004]), the machine including rotational components rotating at a rotational speed (Hedeen – p [0033], teaches rotational speed of bearing assemblies), the vibration measurement and analysis system comprising:
one or more vibration sensors attached to the machine that generate vibration signals based on vibration of the machine (Hedeen – p [0007], “a sensor, such as an accelerometer or vibration sensor, placed in proximity to the bearing assembly. The sensor generates a signal indicative of an amplitude and frequency of the vibrational movement of the bearing assembly”); 
one or more vibration data collectors in electrical communication with the one or more vibration sensors (Hedeen – p [0007], “A processor [vibration data collector], in communication with the sensor, receives the signals generated by the sensor”), the one or more vibration data collectors including analog-to-digital conversion circuitry and processing circuitry that generates vibration spectral data based on the vibration signals (Hedeen – p [0007], “A processor, in communication with the sensor, receives the signals generated by the sensor, and generates spectral data representative of the vibrational movement of the bearing assembly”; p [0029], teaches the processor plots the spectrum as an array of points [ie, digitizes the data], which requires analog-to-digital conversion circuitry), wherein the vibration spectral data comprises vibration amplitude versus frequency data that includes a plurality of peak amplitudes at corresponding peak frequencies (Hedeen – fig. 2; p [0007], “generates spectral data representative of the vibrational movement of the bearing assembly with respect to the amplitude and frequency of the bearing vibrational movement”; p [0020]), wherein at least some of the peak amplitudes are associated with vibration generated by the one or more faulty bearings (Hedeen – p [0033], “If a peak matches a predetermined frequency indicative of a bearing fault feature, the fault feature will be associated with the significant peak”); 
a vibration analysis computer that receives the vibration spectral data generated by the one or more vibration data collectors (Hedeen – p [0018], “The processor [vibration data collector] 14 provides access to a database 15 for the analysis of the spectral data by a processing means 16 [vibration analysis computer]”), the vibration analysis computer operable to execute instructions to (Hedeen – p [0018] teaches the processor provides access to a database for the analysis of the spectral data): 
- locate a number M of peak amplitudes that are greater than all other peak amplitudes peak amplitudes within the vibration spectral data (Hedeen – p [0025], teaches using an amplitude threshold [AT] that represents a minimum amplitude at which peaks of a spectrum will be analyzed in order to evaluate the condition of a bearing [eg, eliminate smaller peaks, leave larger peaks (ie, M number of peaks)]; p [0035]); 
- perform a search of a bearing fault frequency library to generate a list of identified bearings that have bearing fault frequencies that match within a spectral frequency tolerance the peak frequencies of the number M of peak amplitudes that are greater than all other peak amplitudes (Hedeen – p [0008] teaches a database [library] comprising data representative of a predetermined amplitude threshold for at least one bearing fault, and at least one predetermined frequency, wherein each frequency is characteristic of at least one bearing fault; p [0028]; teaching identifying [matching] significant peaks related to the bearings from the spectrum using the fault mask data [peak frequencies] and the amplitude threshold [largest peaks only], this yields a list of significant peaks which further yields a list of bearings related to the peaks; where “significant peak” is defined above as related to a bearing fault; p [0019], teaches spectral data obtained from an operating bearing assembly is compared to data stored within a database [library], and the database [library] includes a "fault mask" having discrete predetermined frequencies that are characteristic of bearing faults; p [0033], teaches matching peaks to a predetermined frequency indicative of a bearing fault feature to obtain significant peaks, and “if a significant peak falls within a predetermined frequency range within which a fault frequency is expected to fall [tolerance], [and the] predetermined frequency range [tolerance] is typically derived empirically by considering the likely variation of rotational speed of the like bearing assemblies”); 
Hedeen does not explicitly disclose determine a normalized accuracy error for each of the identified bearings in the list, wherein the normalized accuracy error indicates how closely the bearing fault frequencies of the identified bearings match the peak frequencies of the M number of peak amplitudes; and select from the list one of the identified bearings having a smallest normalized accuracy error.
Lefler teaches determine a normalized accuracy error for each of the identified bearings in the list (Lefler – p [0066] teaches the similarity index is a normalized value between 0-1; p [0075] teaches a similarity index for each component; wherein the components of interest are understood to be the list of bearings identified by Hedeen above), wherein the normalized accuracy error indicates how closely the bearing fault frequencies of the identified bearings match the peak frequencies of the M number of peak amplitudes (Lefler – p [0066] teaches the similarity index characterizes the actual spectral signature and provides a measure of "closeness" to the theoretical fault signature; p [0054] teaches candidate [M number] spectral peaks present in the data set are identified). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the normalized accuracy error calculation as taught by Lefler in Hedeen for the expected benefit of determining if the identified peaks adequately represents the fault signature (Lefler – p [0071]).	
The combined art of Hedeen and Lefler does not explicitly disclose select from the list one of the identified bearings having a smallest normalized accuracy error.
Bechhoefer teaches select from the list one of the identified bearings having a smallest normalized accuracy error (Bechhoefer - p [0008], “a portion [includes a single one] of said plurality of condition indicators is selected in accordance with those condition indicators have the smallest of said differences”; p [0153]-[0155], “the auto-correlation of the time domain signal may be used to solve for the filter coefficients in a minimum sum of square error sense”; p [0182]-[0183], where only data from the list is being analyzed as detailed above in Hedeen). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the smallest error as taught by Bechhoefer in Hedeen and Lefler for the expected benefit of a reduction of configuration and variance (Bechhoefer – p [0179]).	
Regarding claims 2 and 12, the combined art of Hedeen, Lefler and Bechhoefer discloses all of the limitations on which this claim depends, further, Bechhoefer discloses prior to selection of one of the identified bearings having a smallest normalized accuracy error, the vibration analysis computer executes instructions to sort the list of identified bearings based on the normalized accuracy errors (Bechhoefer - p [0257], teaches sorting in descending order before selecting; p [0008], teaches ranking CIs).
Regarding claims 8 and 18, the combined art of Hedeen, Lefler and Bechhoefer discloses all of the limitations on which this claim depends, further, Bechhoefer discloses the vibration analysis computer executes instructions to generate [perform] and trend [slope] one or more energy band scalar values [gain values, bandwidth/bins] by summing energy over all harmonic peak [1st 10 points of the power spectral density calculated, linear regression] for each type of energy band over a period of time (Bechhoefer - p [0089]-[0090], where a “raw acquired data” indicates an energy band over time), wherein the energy band scalar values include one or more of a Ball Pass Frequency of the Inner race (BPFI), a Ball Pass Frequency of the Outer race (BPFO), a Ball Spin Frequency (BSF), and a Fundamental Train Frequency (FTF) (Bechhoefer - p [0123]-[0128]) for the identified bearing having a smallest normalized accuracy error (Bechhoefer - p [0008], “a portion [includes a single one] of said plurality of condition indicators is selected in accordance with those condition indicators have the smallest of said differences”, where Cis are associated with components).
Regarding claim 10, the combined art of Hedeen, Lefler and Bechhoefer discloses all of the limitations on which this claim depends, further, Hedeen discloses the one or more vibration data collectors include one or both of a portable vibration analyzer and a continuous online vibration monitoring system (Hedeen - p [0018], teaches the processor may be a personal computer).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hedeen, Lefler and Bechhoefer in view of Panigrahi (IN201621003344A, hereafter “Panigrahi”).
Regarding claims 6 and 16, the combined art of Hedeen, Lefler and Bechhoefer discloses all of the limitations on which this claim depends, further, Hedeen discloses the vibration analysis computer includes a user interface (Hedeen - p [0018], teaches using a personal computer with a monitor for displaying results [ie, user interface]).
	The combined art of Hedeen, Lefler and Bechhoefer does not explicitly disclose the vibration analysis computer executes instructions to automatically select from the list an identified bearing having the smallest normalized accuracy error and communicate the selection to a user via the user interface.
	Panigrahi teaches the vibration analysis computer executes instructions to automatically select from the list an identified bearing having the smallest normalized accuracy error (Panigrahi – p [0039], teaches the generation module may select the most prominent peak in resonant zone of the spectrum, where the module making a selection is considered “automatic”, without user intervention) and communicate the selection to a user via the user interface (Panigrahi – fig 2b; p [0042]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the largest peak as taught by Panigrahi in Hedeen, Lefler and Bechhoefer for the expected benefit of determining the expected frequency related to the fault which can be used to detect future faults (Panigrahi - p [0038]-[0041]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hedeen, Lefler and Bechhoefer in view of Shaikh et al (PGPub No US2013/0063262, hereafter “Shaikh”).
Regarding claims 7 and 17, the combined art of Hedeen, Lefler and Bechhoefer discloses all of the limitations on which this claim depends, further, Hedeen discloses 
the vibration analysis computer includes a user interface (Hedeen - p [0018], teaches using a personal computer with a monitor for displaying results [ie, user interface]).
The combined art of Hedeen, Lefler and Bechhoefer does not explicitly disclose the vibration analysis computer executes instructions to display the list of identified bearings on the user interface and receive a selection of an identified bearing that is entered by a user via the user interface.
Shaikh teaches the vibration analysis computer executes instructions to display the list of identified bearings on the user interface (Shaikh - p [0021]-[0022], icons) and receive a selection of an identified bearing that is entered by a user via the user interface (Shaikh – fig. 1, items 122, 116, shows the interface is connected to the processing unit; p [0021]-[0022], “receiving an input that identifies a fault condition”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize GUI as taught by Shaikh in Hedeen, Lefler and Bechhoefer for the expected benefit of permitting the end user to more quickly and accurately diagnose the misalignment and effectively remedy the problem (Shaikh – p [0020]).	

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hedeen, Lefler and Bechhoefer in view of Goodman et al (PGPub No US 2012/0316796, hereafter “Goodman”).
Regarding claims 9 and 19, the combined art of Hedeen, Lefler and Bechhoefer discloses all of the limitations on which this claim depends, however does not explicitly disclose the vibration analysis computer executes instructions to consolidate the list of identified bearings by grouping the identified bearings having the same number of balls and having bearing fault frequencies falling within a specified frequency range.
Goodman teaches the vibration analysis computer executes instructions to consolidate the list of identified bearings by grouping the identified bearings having the same number of balls (Goodman – p [0029]) and having bearing fault frequencies falling within a specified frequency range (Goodman – p [0029]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize matching the actual the number of balls and speed/frequency to an expected the number of balls and speed/frequency as taught by Goodman in Hedeen, Lefler and Bechhoefer for the expected benefit of using meaningful data [ie, if the number of balls and speed/frequency match, no change is made to the data set; if number of balls and speed differ, adjust the data set accordingly to account for the difference].	
Examiner’s Note Regarding the Prior Art
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would distinguish over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 4-5 and 14-15 distinguish over the prior art due to their dependence upon claims 3 and 13. 

Claims 3-5 and 13-15 distinguish over the prior art for the following reasons:
Neither the prior art of record nor a combination of the prior art searched discloses the claimed equation as recited in claims 3 and 13.
Though the prior art discloses a method and system for identifying one or more faulty bearings in a machine based on spectral vibration data; the prior art fails to teach or suggest the further inclusion of the claimed equation:

    PNG
    media_image1.png
    46
    198
    media_image1.png
    Greyscale

Thus, these limitations, in combination with other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art, without the use of impermissible hindsight.
	Remaining claims distinguish over the prior art due to their dependence upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LISA E PETERS/Primary Examiner, Art Unit 2862